FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark one) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OREGON PACIFIC BANCORP (Exact name of Registrant as specified in its charter) Oregon 71-0918151 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1355 Highway 101 Florence, Oregon97439 (Address of principal executive offices) (541) 997-7121 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “Accelerated Filer and Large Accelerated Filer” in Rule12b-2 of the Exchange Act. (check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer S Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No S The number of shares outstanding of the issuer’s Common Stock, no par value, as of October 31, 2007, was 2,206,794. OREGON PACIFIC BANCORP INDEX Part I. Financial Information Part I. Financial Information Item 1. Financial statements Consolidated balance sheets 3 Consolidated statements of income and comprehensive income 4-5 Consolidated statements of changes in stockholders’ equity 6 Consolidated statements of cash flows 7 Notes to consolidated financial statements 8-11 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 11-17 Item 3. Quantitive and Qualitive Disclosures about Market Risk 17 Item 4. Controls and Procedures 17-18 Part II. Other Information Item 1. Legal proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered sales of equity securities and use of proceeds 18 Item 3. Defaults upon senior securities 18 Item 4. Submission of matters to a vote of security holders 18 Item 5. Other information 19 Item 6. Exhibits and Reports on Form 8-K 19 Signatures 20 Certifications of Chief Executive Officer and Chief Financial Officer 21-23 2 Index PART 1. FINANCIAL INFORMATION Item 1. Financial statements OREGON PACIFIC BANCORP CONSOLIDATED BALANCE SHEETS (Unaudited) SEPTEMBER 30, DECEMBER 31, ASSETS 2007 2006 Cash and cash equivalents $ 3,797,570 $ 4,473,047 Interest-bearing deposits in banks 9,941,511 2,986,418 Available-for-sale securities, at fair value 9,506,815 10,297,348 Restricted equity securities 1,023,550 1,023,100 Loans held-for-sale 360,784 152,095 Loans, net of allowance for loan losses and deferred fees 119,252,960 121,066,553 Premises & equipment, net 8,143,028 6,986,301 Intangible assets, net 315,100 377,200 Accrued interest and other assets 2,864,658 3,943,232 Total assets $ 155,205,976 $ 151,305,294 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand deposits $ 37,133,790 $ 32,942,095 Interest-bearing demand deposits 35,934,659 39,953,529 Savings deposits 15,022,234 15,588,636 Time certificate accounts: $100,000 or more 18,254,934 16,543,011 Other time certificate accounts 17,296,857 15,583,499 Total deposits 123,642,474 120,610,770 Federal Home Loan Bank borrowings and other debt 10,731,222 11,479,806 Floating rate Junior Subordinated Deferrable Interest Debentures (Trust Preferred Securities) 4,124,000 4,124,000 Deferred compensation liability 2,391,153 2,294,717 Accrued interest and other liabilities 1,179,254 895,168 Total liabilities 142,068,103 139,404,461 Stockholders' equity Common stock, no par value, 10,000,000 shares authorized with 2,206,794 and 2,187,349 issued and outstanding at September 30, 2007 and December 31, 2006, respectively 5,274,510 5,100,037 Undivided profits 7,841,341 6,795,987 Accumulated other comprehensive income, net of tax 22,022 4,809 Total stockholders' equity 13,137,873 11,900,833 Total liabilities and stockholders' equity $ 155,205,976 $ 151,305,294 See accompanying notes 3 Index OREGON PACIFIC BANCORP CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 INTEREST INCOME Interest and fees on loans $ 2,831,558 $ 2,857,354 $ 8,417,964 $ 7,999,133 Interest on investment securities: U.S. Treasuries and agencies 42,828 37,244 120,023 110,947 State and political subdivisions 61,002 71,040 177,588 220,552 Corporate and other investments 7,680 7,872 32,857 32,128 Interest on deposits in banks 96,295 112,981 245,824 347,580 Total interest income 3,039,363 3,086,491 8,994,256 8,710,340 INTEREST EXPENSE Interest-bearing demand deposits 295,990 325,055 905,579 815,436 Savings deposits 31,301 28,572 85,935 80,851 Time deposits 393,953 304,193 1,143,276 865,679 Other borrowings 206,297 201,998 615,452 621,706 Total interest expense 927,541 859,818 2,750,242 2,383,672 Net interest income 2,111,822 2,226,673 6,244,014 6,326,668 PROVISION FOR LOAN LOSSES - - - 26,000 Net interest income after provision for loan losses 2,111,822 2,226,673 6,244,014 6,300,668 NONINTEREST INCOME Service charges and fees 252,672 236,491 706,532 747,905 Trust fee income 180,710 177,885 530,205 502,077 Investment sales commissions 108,777 100,530 315,829 312,347 Mortgage loan sales and servicing fees 96,781 102,005 312,921 347,589 Other income 68,701 51,083 163,958 124,463 Total noninterest income 707,641 667,994 2,029,445 2,034,381 4 Index OREGON PACIFIC BANCORP CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (continued) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 NONINTEREST EXPENSE Salaries and benefits $ 1,235,635 $ 1,265,594 $ 3,682,373 $ 3,714,467 Occupancy 224,912 227,108 654,343 681,511 Supplies 43,417 49,557 131,625 129,826 Postage and freight 22,811 27,005 76,859 76,815 Outside services 225,482 178,482 593,952 524,778 Advertising 19,047 33,007 54,044 63,380 Loan collection expense 12,383 48,804 39,149 73,845 Securities and trust department expenses 81,302 85,123 246,599 224,725 Other expenses 264,260 175,152 614,052 554,047 Total noninterest expense 2,129,249 2,089,832 6,092,996 6,043,394 INCOME BEFORE INCOME TAXES 690,214 804,835 2,180,463 2,291,655 PROVISION FOR INCOME TAXES 132,334 280,593 673,063 808,602 NET INCOME 557,880 524,242 1,507,400 1,483,053 OTHER COMPREHENSIVE INCOME Unrealized holding gain/(loss) arising during the period, net of tax 40,031 57,797 17,213 (14,125 ) COMPREHENSIVE INCOME $ 597,911 $ 582,039 $ 1,524,613 $ 1,468,928 EARNINGS PER SHARE OF COMMON STOCK Basic earnings per share $ 0.25 $ 0.24 $ 0.68 $ 0.68 Diluted earnings per share $ 0.25 $ 0.24 $ 0.68 $ 0.68 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic 2,210,453 2,181,925 2,202,229 2,176,705 Diluted 2,212,679 2,191,395 2,206,618 2,184,979 See accompanying notes 5 Index OREGON PACIFIC BANCORP CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) Accumulated Other Total Common Stock Undivided Comprehensive Stockholders' Shares Amount Profits Income Equity Balance, December 31, 2005 2,166,006 $ 4,858,728 $ 5,376,065 $ 28,438 $ 10,263,231 Bonuses paid in stock for 2005 1,686 20,000 - - 20,000 Sale of nonregistered stock 83 1,009 - - 1,009 Stock-based compensation - 15,251 - - 15,251 Exercise of stock options 4,212 22,500 - - 22,500 Cash dividends paid - - (383,566 ) - (383,566 ) Dividends reinvested in stock 15,362 182,549 (182,549 ) - - Net income and comprehensive income - - 1,986,037 (23,629 ) 1,962,408 Balance, December 31, 2006 2,187,349 $ 5,100,037 $ 6,795,987 $ 4,809 $ 11,900,833 Exercise of stock options 14,833 105,001 - - 105,001 Stock repurchased (6,450 ) (62,740 ) - - (62,740 ) Stock-based compensation - 275 - - 275 Cash dividends paid - - (330,109 ) - (330,109 ) Dividends reinvested in stock 11,062 131,937 (131,937 ) - - Net income and comprehensive income - - 1,507,400 17,213 1,524,613 Balance, September 30, 2007 2,206,794 $ 5,274,510 $ 7,841,341 $ 22,022 $ 13,137,873 6 Index OREGON PACIFIC BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 1,507,400 $ 1,483,053 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 481,442 437,185 Provision for loan losses - 26,000 Stock-based compensation 275 11,439 Net change in mortgage loans held-for-sale (208,689 ) 471,379 Loss on disposition of premises, equipment, and other real estate 37,225 - Net decrease (increase) in accrued interest and other assets 1,066,489 (181,270 ) Net increase (decrease) in accrued interest and other liabilities 380,522 (231,139 ) Net cash from operating activities 3,264,664 2,016,647 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sales and maturities of available-for-sale securities 1,810,000 690,000 Purchases of available-for-sale securities (1,000,000 ) - Purchase of restricted equity securities (450 ) - Net (decrease) increase in interest-bearing deposits in banks (6,955,093 ) 696,427 Loans originated, net of principal repayments 1,813,593 (7,389,816 ) Purchase of premises and equipment (1,611,028 ) (1,075,604 ) Proceeds from sales of premises and equipment 7,565 - Purchase of brokerage firm - (138,000 ) Net cash from investing activities (5,935,413 ) (7,538,993 ) CASH FLOWS FROM FINANCING ACTIVITIES Net (decrease) increase in demand and savings deposit accounts (393,577 ) 7,433,288 Net increase (decrease) in time deposits 3,425,281 (2,193,070 ) Proceeds from Federal Home Loan Bank borrowings 3,000,000 1,200,000 Repayment of Federal Home Loan Bank and other borrowings (3,855,918 ) (2,441,250 ) Repayment of debt from purchase of brokerage firm 107,334 - Shares acquired in stock repurchase plan (62,740 ) - Proceeds from exercise of common stock options 105,001 22,500 Stock bonuses granted - 20,000 Cash dividends paid (330,109 ) (275,116 ) Net cash from financing activities 1,995,272 4,088,352 NET DECREASE IN CASH AND CASH EQUIVALENTS (675,477 ) (1,433,994 ) CASH AND CASH EQUIVALENTS, beginning of period $ 4,473,047 $ 5,018,838 CASH AND CASH EQUIVALENTS, end of period $ 3,797,570 $ 3,584,844 SCHEDULE OF NONCASH ACTIVITIES Stock dividends reinvested $ 131,937 $ 138,145 Change in fair value of AFS securities, net of tax $ 17,213 $ (14,125 ) See accompanying notes 7 Index Oregon Pacific Bancorp Notes to Consolidated Financial Statements September 30, 2007 (Unaudited) Note 1 –
